DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted March 26, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
6.	Claim 3 recites “the adhesive bond” but this limitation lacks antecedent basis since Claim 3 depends on Claim 2, which depends on Claim 1.  Accordingly, it is unclear if the adhesive bond being limited is that of Claim 1 or Claim 2, or both.  To advance prosecution, the limitation is being interpreted as only limiting the adhesive bond of Claim 2.  
7.	Claims 7-9 recite “the U-shaped area is formed by edge areas of the front side and/or rear side adjoining edges of the rectangular-shaped front side and/or rear side” but it the claimed structure is unclear and indefinite because it is unclear what the relationship is between the edges of the rectangular-shaped front side and/or rear side versus edges of the U-shaped areas since they overlap. To advance prosecution, the U-shaped part 24 shown in Fig. 1 of the instant application is used to define the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Goesmann US PG Publication 2014/0038021.
Regarding Claim 1, Goesmann discloses a battery module for a high-voltage battery of a motor vehicle comprising at least two battery cells (prismatic storage cell) 10, two pressure plates 30/35 between which the battery cells 10 are arranged, and at least two tie rods 40, 41, and 42 which are guided along opposite side regions of the at least two battery cells 10 and which are connected to the pressure plates (by welding, para 0028), forming a cell module frame which surrounds the battery cells and presses the battery cells together, and wherein the tie rods are connected to the battery cells by an adhesive bond (e.g. heat-conducting adhesive is applied between 40a, 42a and the cells) in a materially integral manner (see Figs 1-3; paras 0019, 0026-0034).  Although Goesmann does not specifically refer to the bond as materially integral, an adhesive/glue is used, which is also what is used in the instant invention.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Although Goesmann does not specifically recite that the tie rods 40/42 are adhesively bonded to the respective side regions of the cells, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to also bond the respective sides of the cells of Goesmann using the heat-conductive adhesive used for the cell bottoms since the skilled artisan would expect this to improve thermal contact between the cells and the tie rods (heat-conducting plate).  
Regarding Claim 2, since Fig 1 shows adhesive films 20 on main surfaces 14 and 15 of the battery cells 10, and Fig. 2 shows that main surfaces of cells 10 are disposed adjacent to pressure plates 30/35, and since pressure plates are pressed against the battery cells (see Figs 1-3; para 0027), then the skilled artisan would expect pressure plates to be connected to the battery cell adjacent to the respective pressure plate by an adhesive bond in a materially integral manner.  If it is not inherent that this connection is in place, then the skilled artisan would have found it obvious before the effective filing date of the instant application to connect the pressure paltes 30/35 of Goesmann to battery cells 10 that are adjacent to the respective pressure plates by an adhesive bond in a materially integral manner because the cells 10 are bonded to one another in this same manner and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  Further, this bond would simplify construction of the battery module because every battery cell 10 would be covered on both sides by the adhesive films 20, not just surfaces that do not contact an adjacent cell. 
Regarding Claims 10 and 11, although Goesmann does not describe the battery module as a “high voltage battery” (“for a motor vehicle” being an intended use), the skilled artisan would be capable of combining sufficient battery modules to create any voltage required for a motor vehicle battery since Goesmann does design the battery module for a motor vehicle.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Further, because Goesmann intends the battery to be used in a motor vehicle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the high voltage battery in a vehicle (and therefore provide a vehicle) since The combination of familiar elements is likely to be obvious when it does no more than yield predictable KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goesmann US PG Publication 2014/0038021, as applied to Claim 2, and further in view of Shaffer US PG Publication 2017/0077545.
Regarding Claim 3, Goesmann discloses the claimed battery module of Claim 2, the rejection of which is incorporated herein in its entirety.  Goesmann teaches the use of an adhesive material on the battery cell surfaces and the rejection of Claim 2 explains why it is at least obvious that the cells have an adhesive bond with end plates, but Goesmann does not exemplify the adhesive material such that the adhesive bond comprises a polyurethane adhesive, an epoxy adhesive, and/or an acrylic adhesive. However, in the same field of endeavor of battery systems having end plates glued to other components, Shaffer discloses end plates can be attached to other battery components by adhesives such as epoxy, acrylic, or urethane adhesives, or a combination thereof (see para 0021).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to bond the battery cells 10 of Goesmann to the end plates 30/35 using an adhesive such as polyurethane adhesive, an epoxy adhesive, and/or an acrylic adhesive because Shaffer teaches that these materials are used for such an application and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
6.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goesmann US PG Publication 2014/0038021, as applied to Claim 1, and further in view of Feddrix US PG Publication 2006/0275656.
Regarding Claim 4, Goesmann discloses the claimed battery module of Claim 1, the rejection of which is incorporated herein in its entirety.  Goesmann teaches the use of an electrically insulating adhesive on KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 5, Goesmann discloses that the tie rods are formed of metal and that an electric insulation layer is arranged between the storage cells and tie rods (e.g. paras 0016, 0019) and so because Goesmann discusses the use of electically non-conductive material on the battery housing, it would have been obvious to coat (completely, for total insulative protection) the lacquer onto the bottom sides of the battery cells for thermally connecting the bottom sides to a metallic cooler (the bottom portion 40a, 42a of tie rods 40/42, or lower tie rods, which are heat-conductive plates and these plates are in contact with a cooling device, paras 0032-0033) since the electric insulation property of the lacquer would be needed in such a configuration.   The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Regarding Claim 6, Goesmann discloses that the bottom sides of the cells 10 are thermally connected to the metallic cooler for cooling the battery module by an adhesive bond with the lower tie rod plats 42a/40a in a materially integrated manner for thermal coupling between the battery module and the cooler (paras 0032-0033).
Regarding Claims 7-9, Goesmann modified by Feddrix does not specifically disclose that a U-shaped area of a rectangular-shaped front side and/or rear side of the respective cell housings is coated with the lacquer and the U-shaped area is formed by edge areas of the front side and/or rear side adjoining edges of the rectangular-shaped front side and/or rear side.  However, because Goesmann teaches to use electrically insulate material between cells (as explained above) and because Feddrix teaches that the lacquer is applied to “appropriate portions” of the cell exteriors (as explained above), the skilled artisan would have found it obvious before the effective filing date of the instant application to select sufficient parts of the cell casing to cover with the lacquer while keeping in mind cost (not covering the entire surfaces) because this would require a simple design choice and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729